OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                                        .:
                        AUSTIN
    with the Comt,v Clerk.     Toe Coxzissioners’   Court sI.,s,ll
    approve such eoccnnt for such amunt se thw find to be
    correct,   sad order a drsft to be issued upon the County
    Trsasurer in favor of such Judge or Justice for the
    aaount so approved.    Provided the Commissioners’ Cow-t
    shall not pfg auy account or trisl fees       in any aase
    trlsd   and in which an naqulttsl  is had unless the Stat?
    of Texas VRI~represented In the trial of said c8use by
    the Caunty Attornay, or hir usihmnt,        Criqinml IN&flat
    Attorn~  or MS urfstmnt,      Ma the cutlfi~to  Ol'sda
    Attorney ir atfuhd     to #ala Mooant owti~      to the
    fmt that  saia asxs+ vu tr1.d. Md the stats of sarr
    vu mprmsM2ma,    alla t&t la hir Jnagawt    than w8 8mfw
    aiant cviaonooLn uiacmusteadatrlal                  of WI.*

          Artiol*   1074,‘codq d   urialMl   Recoaun   pswladt    thati




          Axti~le lO’74, Code of Criminal P roaednm* Shwo Queta
6oa.h not vlth the qwaetLon 02 fees to be paId to the Mw
$udgo, or the Judge of the court at &u, of the &etloa      of thr
poaosr but rather tith thb nWer of costs to be Ohmmd aad a+
leUrd m,$ainst the aSfS&Iit aomictid     in a Crfminst aattOX&. It
pnwldar  that the trial fee in the county smut or a acrantf a&
at lav ahdl be $6.00, nnd the trial   fee in the justice   aat& &all
be $4.00.     And that "the sme to be collected   and paid over in the
saw manrisr    as ia the owe of a jury fee.”    This meaus that IJU&
fw o f $ 4 .00  lhsll be paid over to the county treaeursr  end out of
moh mu the jnetiae of the peace ahall receive the ena of $3.00
la eonntia     of less them 20,000 population and the mm of $2.50 in
caqltiea   of more thaa 20,000 polmletion,   ae provided by Article
1062. C. C. F.~ In like    manner  the $6.00 fee shall be paid over
to tha calnty    t reutuer and out of such @ii the ccxtnt~ &id@ or the
~~t&uatirr~rwdntho~~~.00roplp-
ridrd is mm0       u#a, a. 0. ‘r.
          amTot-         2s. lam. tua aepwhat bo+ln a lmttor
oplnlaa Be. o-l%66 vrlttan    ar nr. Yapa &wtmn&*   lurf*tsat rttolc
aq aamral, to Hen. Loo 0; aaeklw, aoaatp Attolaq, zopeta &mat&
slam, tht   uun 18 99 00ai0t bt~0018 mw0          usa ma utfdk
lq?~~ofarialMlmaoan?s.
         Tar arm k&at*        &wl     ti8t it la the aptntar of thlr
Be&w&     fl$aw&&t’ PQ~    oeafllet botmm Artlok.la6a aDcAttlch
                      E+rcaawaEathat.M~aosab           ocaoel.
otG;rulmwaure     sata tha f*e 4w e ownty JsAm0 or l Jpscr 6f
tha oaap* oaut     at- la,  Ma *ti+la    ,qf the peaccia    orlmhlal OUY
ml&+      fiully     aiapoama of befar   thQm*     '.

          Ton are fnrther aavi8ma th&      Artlole m4r      .aoae ef as
?neod8ro4ouaotae6Adtl~the~ttonolfoq                       teb0pLtatsu-m
~~,orr~dt~~~oarrrbrt~,~tb,jruticr
d the paMe. but rather of oMt8 to &o dtW#M           8M    u8ud     wt
th adrobat     aamieted In a m*rlaJ rotlen+

          irarting    that   the ~forrgoiag smswm acrai h&W*       m rada